Exhibit 10.9

HORACE MANN NONQUALIFIED SUPPLEMENTAL

MONEY PURCHASE PENSION PLAN

ARTICLE I.

ESTABLISHMENT AND PURPOSE OF PLAN

1.1 Plan Establishment and Amendment. Horace Mann Service Corporation originally
established the Horace Mann Nonqualified Supplemental Money Purchase Pension
Plan (the “Plan”) effective April 1, 2002. The Plan is hereby amended and
restated effective as of January 1, 2009. This Plan shall be interpreted and
applied at all times in accordance with Code Section 409A, and guidance issued
thereunder. No benefits under the Plan shall be subject to “grandfathering”
treatment under Code Section 409A, even if such benefits were deferred and
vested under the Plan before January 1, 2005.

1.2 Purpose of Plan. The purpose of the Plan is to provide supplemental
retirement benefits to certain executives and other key employees of Horace Mann
Service Corporation who are members of a select group of management or highly
compensated employees of Horace Mann Service Corporation within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The Plan is designed to
provide certain benefits not available under the HMSC Money Purchase Pension
Plan, a qualified plan under Section 401(a) of the Code, due to limitations
imposed by the Code. Previously such benefits were provided as the “NQMPPP
Feature” of the Horace Mann Executive Supplemental Employee Retirement Plan (the
“ESERP”). The ESERP was frozen effective March 31, 2002. For those participants
in the ESERP on March 31, 2002 who had a positive account balance under the
ESERP’s NQMPPP feature, the benefit under the ESERP represented by the value of
the participant’s NQMPPP Feature account (a memorandum account) as of March 31,
2002, has been transferred to the Plan as provided under the ESERP and as
referenced hereunder.

ARTICLE II.

DEFINITIONS

The following terms shall have the following meanings when used herein:

2.1 Account means a memorandum account maintained by the Committee for each
Participant for bookkeeping purpose only, to which is credited, if applicable,
the Prior Plan Benefit as of April 1, 2002 and which is further adjusted from
time to time as provided in Article III.

2.2 Beneficiary means the Participant’s surviving spouse, but if the Participant
has no surviving spouse then the individual, individuals, trust or estate
designated by the Participant on the beneficiary designation form provided to
the Participant (with only the last such beneficiary designation to be
effective), but if the Participant has made no effective beneficiary designation
as of the date of the Participant’s death, then the Participant’s surviving
children, but if there are no surviving children of the Participant then the
Participant’s estate.



--------------------------------------------------------------------------------

2.3 Code means the Internal Revenue Code of 1986 as from time to time amended.

2.4 Committee means the Committee appointed by HMSC for the purpose of
administering the Plan.

2.5 Company or HMSC means Horace Mann Service Corporation and any successor
thereto.

2.6 Company Credits means the amount credited to a Participant’s Account under
the provisions of section 3.1 or 3.2, whichever applicable.

2.7 Compensation means compensation as defined in the HMSC MPPP except not
subject to any limitation imposed under Section 401(a)(17) of the Code.

2.8 Eligible Participant means a Participant who is an employee of HMSC and who
has not been designated by HMSC as ineligible to be credited with a Company
Credit for a particular Year; provided, however, that an individual shall cease
to be an Eligible Participant immediately upon his or her Separation from
Service.

2.9 Employer means the Company and all persons with whom the Company would be
considered a single employer under Code Sections 414(b) and 414(c), except that
in applying Code Sections 1563(a)(1), (2) and (3) for purposes of determining a
controlled group of corporations under Code Section 414(b), the language “at
least 50 percent” shall be used instead of “at least 80 percent” in each place
it appears in Code Sections 1563(a)(1), (2) and (3), and in applying Treas.
Regs. Sec. 1.414(c)-2 for purposes of determining a controlled group of trades
or businesses under Code Section 414(c), the language “at least 50 percent”
shall be used instead of “at least 80 percent” in each place it appears in
Treas. Regs. Sec. 1.414(c)-2.

2.10 ERISA means the Employee Retirement Income Security Act of 1974 as from
time to time amended

2.11 Excess Compensation means any Compensation in excess of the compensation
that can be taken into account under the HMSC MPPP as subject to any limitation
imposed under Section 401(a)(17) of the Code.

2.12 HMEC means Horace Mann Educators Corporation, the parent company of HMSC.

2.13 HMSC MPPP means the HMSC Money Purchase Pension Plan as currently in effect
and as from time to time amended.

2.14 Investment Return means the positive or negative rate of return (taking
into account earnings, gains and losses) applicable during the relevant period
hereunder to those assets of the HMSC MPPP which represent contributions made to
the HMSC MPPP prior to July 1, 2002 (as adjusted for earnings, gains and
losses).

2.15 Participant means an employee of HMSC (a) whose Compensation exceeds the
maximum amount of compensation allowable to be taken into account by a qualified
plan under Section 401(a)(17) of the Code, (b) who is a member of a select group
of management or highly

 

- 2 -



--------------------------------------------------------------------------------

compensated employees of HMSC, and (c) who has been designated by HMSC as a
participant in the Plan. Participant also includes a former employee of HMSC for
whom an Account is maintained under the Plan and a current employee of HMSC who
is not currently an Eligible Participant but for whom an Account is maintained
under the Plan.

2.16 Plan means the Horace Mann Nonqualified Supplemental Money Purchase Pension
Plan as set forth herein and as from time to time amended.

2.17 Plan Year or Year means the 12-month period beginning each January 1 and
ending each succeeding December 31.

2.18 Prior Plan Benefit means the benefit of a Participant under the Horace Mann
Executive Supplemental Employee Retirement Plan (“ESERP”) represented by the
Participant’s “NQMPPP Feature account” which benefit was transferred to the Plan
pursuant to the provisions of the ESERP and credited to the Participant’s
Account in the Plan as of April 1, 2002.

2.19 Separation from Service means the Participant has a termination of
employment with the Employer. Whether a termination of employment has occurred
shall be determined based on whether the facts and circumstances indicate the
Participant and Employer reasonably anticipate that no further services will be
performed by the Participant for the Employer; provided, however, that a
Participant shall be deemed to have a termination of employment if the level of
services he or she would perform for the Employer after a certain date
permanently decreases to no more than twenty percent (20%) of the average level
of bona fide services performed for the Employer (whether as an employee or
independent contractor) over the immediately preceding 36-month period (or the
full period of services to the Employer if the Participant has been providing
services to the Employer for less than 36 months). For this purpose, a
Participant is not treated as having a Separation from Service while he or she
is on a military leave, sick leave, or other bona fide leave of absence, if the
period of such leave does not exceed six months, or if longer, so long as the
Participant has a right to reemployment with the Employer under an applicable
statute or by contract.

2.20 Specified Employee has the meaning given such term by the Board of
Directors of the Company by separate action given effect from time to time under
Code Section 409A.

2.21 Years of Vesting Service at any particular time means the same number of
years of vesting service credited to the Participant at such time under the
provisions of the HMSC MPPP.

ARTICLE III.

ADJUSTMENTS TO ACCOUNTS

3.1 Company Credits for Eligible Participants With 5 or More Years of Vesting
Service as of April 1, 2002. As of each payroll payment during each Plan Year
the Committee will credit to the Account of each Participant who (a) is an
Eligible Participant as of such day, and (b) as of April 1, 2002 had 5 or more
Years of Vesting Service, an amount equal to a percentage of the Participant’s
Excess Compensation for such payroll period as determined under the following
schedule:

 

- 3 -



--------------------------------------------------------------------------------

Vesting Service Completed

by Participant

  

Amount of

Employer’s Contribution

5 years but less than 15 years

   6%

15 years or more

   7%

3.2 Company Credits for Eligible Participants With Less Than 5 Years of Vesting
Service as of April 1, 2002. As of each payroll payment during each Plan Year,
the Committee will credit to the Account of each Participant who (a) is an
Eligible Participant as of such day, and (b) as of April 1, 2002 had less than 5
Years of Vesting Service, an amount equal to 5% of the Participant’s Excess
Compensation for such payroll period.

3.3 Adjustments to Accounts for Investment Return. As of each payroll payment
during each Plan Year, the Committee will adjust each Participant’s Account to
reflect the Investment Return applicable to the Participant’s Account for the
payroll period for which such payroll payment is made as determined by the
Committee.

3.4 Changes to Accounts for Payments to Participants. The Company may in its
discretion at any time or times pay to a Participant an amount equal to all or a
portion of tax liability (including, but not limited to, liability for taxes
payable under the Federal Insurance Contributions Act) of the Participant with
respect to the Participant’s accrued benefit under the Plan. As of the date of
any such payment by the Company, the Committee shall debit the Participant’s
Account by an amount equal to the amount of such payment.

ARTICLE IV.

DETERMINATION OF BENEFIT

4.1 Vesting. A Participant who is fully vested under the provisions of the HMSC
MPPP at any particular time shall also be fully vested at such time in such
Participant’s benefit under the Plan.

4.2 Amount of Benefit. The amount of the benefit of a Participant who is fully
vested hereunder shall be equal to the amount of the Participant’s Account as of
the date of the Participant’s Separation from Service after all credits and
adjustments to the Participant’s Account to be made under the provisions of
Article III have been made. The amount of a Participant’s accrued benefit at any
particular time prior to the Participant’s Separation from Service shall be the
amount of the Participant’s Account at such time.

ARTICLE V.

PAYMENT OF BENEFIT

5.1 Time of Payment of Benefit. A fully vested Participant’s benefit hereunder
as determined under section 4.2 will be paid to the Participant no later than
ninety (90) days following the Participant’s Separation from Service or, if the
Participant is a Specified Employee, no later than ninety (90) days following
the date that is six (6) months after the Participant’s Separation from Service.

 

- 4 -



--------------------------------------------------------------------------------

5.2 Method of Payment of Benefit. A Participant’s benefit hereunder will be paid
in the form of a lump sum cash payment.

5.3 Death of Participant. In the event of a fully vested Participant’s
Separation from Service on account of the Participant’s death, the benefit that
would have been paid to the Participant hereunder had the Participant not died
but had a Separation from Service on the date of the Participant’s death will be
paid to the Participant’s Beneficiary no later than ninety (90) days following
the Participant’s death. In the event of the death of a fully vested Participant
after the Participant’s Separation from Service and prior to the payment to the
Participant of the Participant’s benefit hereunder, the benefit that would
otherwise have been paid to the Participant hereunder will be paid to the
Participant’s Beneficiary no later than ninety (90) days following the
Participant’s death.

5.4 Special Rule Upon Change of Control. The Company may, by action of its Board
of Directors within the thirty (30) days preceding or twelve (12) months
following a change in control (within the meaning of Code Section 409A),
partially terminate the Plan and distribute benefits to all Participants
involved in such change in control within twelve (12) months after such action,
provided that all plans sponsored by the service recipient immediately after the
change in control which are required to be aggregated with this Plan pursuant to
Code Section 409A are also terminated and liquidated with respect to each
Participant involved in the change in control.

ARTICLE VI.

ADMINISTRATION

6.1 Committee Authority. The Committee is the Plan Administrator of the Plan.
The Committee is authorized to establish rules and procedures as it deems
advisable or necessary for the administration of the Plan. The Committee has the
sole and absolute discretion to construe and interpret the Plan. In the
administration of the Plan the Committee may, from time to time, (a) delegate
its duties, (b) employ agents and delegate to them such duties as it sees fit,
and (c) consult with legal counsel.

6.2 Claims Procedure. If a Participant believes he or she is being denied a
benefit to which he or she is entitled under the Plan, the Participant may file
a written request for such benefit with the Committee setting forth his or her
claim. Upon receipt of the claim, the Committee shall advise the Participant
that a reply will be forthcoming within ninety (90) days and shall deliver such
reply within such period, unless Committee extends the reply period for an
additional ninety (90) days for reasonable cause. If the claim is denied in
whole or in part, the Committee shall so advise the Participant in writing
setting forth: (a) the specific reason or reasons for such denial; (b) the
specific reference to pertinent provisions of the Plan on which such denial is
based; (c) a description of any additional material or information necessary for
the Participant to perfect his or her claim and an explanation why such material
or such information is necessary; and (d) appropriate information as to the
steps to be taken if the Participant wishes to submit the claim for review. Any
request for review must be submitted in writing by the Participant to the
Committee in care of the Committee at its principal place of business within
sixty (60) days after the receipt by the Participant of the denial of the
Participant’s claim. The Participant or his or her duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Committee. If

 

- 5 -



--------------------------------------------------------------------------------

the Participant does not request a review of the Committee’s determination
within such sixty (60) day period, the Participant shall be barred and estopped
from challenging the Committee’s determination. Within sixty (60) days after the
Committee’s receipt of a request for review, it will review its determination.
After considering all materials presented by the Participant, the Committee will
render a written opinion, written in a manner calculated to be understood by the
Participant, setting forth the specific reasons for the decision and containing
specific references to the pertinent provisions of the Plan on which the
decision is based. If special circumstances require that the sixty (60) day time
period be extended, the Committee will so notify the Participant and will render
the decision as soon as possible, but no later than one hundred twenty
(120) days after receipt of the request for review.

ARTICLE VII.

MISCELLANEOUS

7.1 Amendment or Termination. The Company reserves the right to amend or
terminate the Plan when, in the sole opinion of the Company, such amendment or
termination is advisable; provided, however, that no amendment or termination of
the Plan may accelerate the date of payment of a Participant’s benefit as
otherwise provided herein (except as provided in Section 5.4 or as otherwise
permitted by Code Section 409A). Any such amendment or termination shall be made
pursuant to a resolution of the board of directors of the Company and shall be
effective as of the date of such resolution.

7.2 No Contract of Employment. Nothing contained in this Plan will confer upon
any Participant the right to be retained in the service of the Company nor limit
the right of the Company to discharge or otherwise deal with Participants
without regard to the existence of the Plan.

7.3 Unfunded. The Plan at all times shall be entirely unfunded and no provision
shall at any time be made with respect to segregating any assets of the Company
for payment of any benefits hereunder. The Plan does not have a trust or trust
fund arrangement. No Participant or Beneficiary or any other person shall have
any interest in any particular assets of the Company by reason of the right to
receive a benefit under the Plan and any such Participant or Beneficiary or
other person shall have only the rights of a general unsecured creditor of the
Company with respect to any rights under the Plan. Nothing contained in the Plan
shall constitute a guaranty by the Company or any other entity or person that
the assets of the Company will be sufficient to pay any benefit hereunder.

7.4 Nonalienation of Benefits. No benefit payable under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge prior to actual receipt thereof by the payee; and
any attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber
or charge prior to such receipt shall be void; and the Company shall not be
liable in any manner for or subject to the debts, contracts, liabilities,
engagements or torts of any person entitled to any benefit under the Plan.

7.5 Taxes. The Company will cause taxes (including, but not limited to,
employment taxes or federal or state income taxes) to be withheld from amounts
paid hereunder as required by law. A Participant should seek the advice of a tax
consultant or financial advisor regarding his or her personal tax situation.

 

- 6 -



--------------------------------------------------------------------------------

7.6 No Trust Relationship. Nothing contained herein and no actions taken
pursuant to the Plan shall create or be construed to create a trust of any kind
or a fiduciary relationship between the Company and any Participant. The Company
shall not be considered a trustee by reason of any provision of this Plan.

7.7 Governing Law. The Plan is established under and will be construed according
to the laws of the State of Illinois, to the extent that such laws are not
preempted by ERISA, and regulations thereunder.

7.8 Invalidity of Certain Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Plan shall be construed and enforced
as if such provisions, to the extent invalid or unenforceable, had not been
included.

7.9 Limitations on Liability and Indemnification. Notwithstanding any of the
preceding provisions of the Plan, neither the Company, Plan Administrator, nor
any individual acting as an employee or agent of the Company or as a member of
the Pension Committee shall be liable to any Participant, former Participant,
surviving spouse or any other person for any claim, loss, liability or expense
incurred in connection with the Plan. Further, the Company shall indemnify and
hold harmless each member of the Committee, the Plan Administrator, and each
officer and employee of the Company to whom are delegated duties,
responsibilities and authority with respect to the Plan against all claims,
liabilities, fines and penalties, and all expenses reasonably incurred by or
imposed upon such person (including but not limited to reasonable attorney fees)
which are not the result of intentional acts knowingly in violations of the Plan
or the law.

7.10 Headings. The headings of articles are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

Executed as of this 23rd day of December 2008, but effective as of the 1st day
of January 1 2009.

 

HORACE MANN SERVICE CORPORATION By:  

/s/ Kathi Karr

Title:   Vice President, Human Resources Financial Services

 

- 7 -